10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECF No. 1

MICHAEL B. LOVE, WSBA #20529
Attorney for Plaintiff

MICHAEL LOVE LAW, PLLC

905 West Riverside Ave. Ste. 404
Spokane, WA 99201

Tel. No. (509) 212-1668

Email: mike@michaellovelaw.com

 

ROBERT F. GREER, WSBA #15619
Attorney for Plaintiff

FELTMAN EWING, P.S.

421 West Riverside Ave. Ste. 1600
Spokane, WA 99201

Tel. No. (509) 838-6800

Email: robg(@feltmanewing.com

 

filed 08/23/21 PagelD.1 Page 1 of 17

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF WASHINGTON

 

RANDEY THOMPSON,
Plaintiff,
VS.

CENTRAL VALLEY SCHOOL
DISTRICT NO. 365; BEN SMALL
INDIVIDUALLY AS
SUPERINTENDENT OF THE
CENTRAL VALLEY SCHOOL
DISTRICT, CENTRAL VALLEY
SCHOOL DISTRICT NO. 365
BOARD OF EDUCATION AND IN
THEIR INDIVIDUAL CAPACITY
BOARD OF EDUCATION
MEMBERS AND DIRECTORS
DEBRA LONG, MYSTI RENEAU,

 

CASE NO.

COMPLAINT FOR (1) FIRST
AMENDMENT RETALIATION
CLAIMS UNDER FIRST
AMENDMENT OF THE UNITED
STATES CONSTITUTION; (2) 42
U.S.C. § 1983 CLAIMS; (3)
INJUNCTION; AND (4)
PRELIMINARY INJUNCTION AND
TEMPORARY RESTRAINING
ORDER

DEMAND FOR JURY TRIAL

 

 

COMPLAINT - 1

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1 filed 08/23/21 PagelD.2 Page 2 of 17

 

KEITH CLARK, TOM DINGUS,
AND CYNTHIA MCMULLEN,

Defendants.

 

 

 

“Our representative democracy only works if we protect the ‘marketplace of ideas’.
This free exchange facilitates an informed public opinion, which, when transmitted
to lawmakers, helps produce laws that reflect the People’s will. That protection
must include the protection of unpopular ideas, for popular ideas have less need for
protection. Thus, schools have a strong interest in ensuring that future generations
understand the workings in practice of the well-known aphorism, “J disapprove of
what you say, but I will defend to the death your right to say it.” Justice Stephen
Breyer, Associate Justice United States Supreme Court majority opinion Mahanoy
Area School Dist. v. B.L., 594 U.S. ___, 7-8 (2021).
COMPLAINT

Plaintiff, Randey Thompson, through counsel and pursuant to 42 U.S.C. §
1983, First Amendment Retaliation Claim, brings this action against Defendants,
Central Valley School District No. 365 (hereinafter "School District"), the School
District’s Board of Education and individual Defendants, Ben Small,
Superintendent of School District, and in their individual capacity as school board
members/directors Debra Long, Mysti Reneau, Keith Clark, Tom Dingus, and
Cynthia McMullen for violating Plaintiffs rights under the First Amendment to the

United States Constitution. As grounds therefore, Plaintiff alleges as follows:

COMPLAINT - 2

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1 filed 08/23/21 PagelD.3 Page 3 of 17

JURISDICTION AND VENUE

1. The Court has jurisdiction of this lawsuit under 28 U.S.C. §§ 1331 and
1343(a) (3).

2. Venue is proper under 28 U.S.C. § 1391(b) (2).

PARTIES

3. Plaintiff, Randey Thompson (hereinafter “Mr. Thompson”), is a citizen of
the United States and a resident of Spokane County, Washington.

4. Defendant, School District, is a K-12 public school district located in
Spokane Valley and Liberty Lake, Washington. According to recent published
estimates, Defendant, School District, has over 12,600 students who attend one of
the twenty-one schools within the district.

5. Defendant School District’s governing body is the 5-member Board of
Education which on June 16, 2021, was comprised of individual Defendants, Debra
Long, Mysti Reneau, Keith Clark, Tom Dingus, and Cynthia McMullen who served
as elected directors with full policy-making authority.

6. Defendant, Ben Small, is the Superintendent of School District. He is
being sued in his personal capacity for actions taken from August 17, 2020, through

present, under color of law.

COMPLAINT - 3

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1 filed 08/23/21 PagelD.4 Page 4 of 17

7. Defendant, Debra Long, is a member of the Board of Education for School
District. She is being sued in her personal capacity for actions taken on June 16,
2021, under color of law.

8. Defendant, Mysti Reneau, is a member/director of the Board of Education
for School District. She is being sued in her personal capacity for actions taken on
June 16, 2021, under color of law.

9. Defendant, Keith Clark, is a member/director of the Board of Education
for School District. He is being sued in his personal capacity for actions taken on
June 16, 2021, under color of law.

10. Defendant, Tom Dingus, is a member of the Board of Education for
School District. He is being sued in his personal capacity for actions taken on
June 16, 2021, under color of law.

11. Defendant, Cynthia McMullen, is being sued in her personal capacity for
actions taken on June 16, 2021, under color of law.

STATEMENT OF FACTS

12. Plaintiff, Randey Thompson (“Mr. Thompson”) is 59 years old and has
been employed full-time by Defendant, School District, for over 30 years from
September 1991 to present.

13. From August 2019 to June 2021, Mr. Thompson was employed as an

Assistant Principal at Evergreen Middle School for Defendant, School District.
COMPLAINT - 4

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1 filed 08/23/21 PagelID.5 Page 5 of 17

14. During his 30 plus career with Defendant School District, Mr. Thompson
was never demoted or disciplined.

15. Mr. Thompson received satisfactory and/or above average performance
evaluations and several promotions.

16. On August 17, 2020, after watching the Democratic National
Convention, Mr. Thompson, a self-described conservative Republican, sent out a
purely political and private post on his personal Facebook Account, on his own
personal electronic device, his personal cell phone. There are two posts, copies of
which are attached as Appendix A to his Complaint for Damages.

17. These private political posts were made on Mr. Thompson’s private
Facebook account.

18. The posts were not made during school hours and were not made using
school property or school equipment.

19. The post made by Mr. Thompson in his home was sent to only
approximately a dozen selected close Facebook friends.

20. The Facebook posts and Mr. Thompson’s Facebook account in no way
identify him as an employee or assistant principal of Defendant School District.

21. On August 19, 2020, Mr. Thompson received a notice from Defendant,
School District that he was being placed on administrative leave immediately for

allegations of “unprofessional conduct” and he was further notified not to come

COMPLAINT - 5

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1 filed 08/23/21 PagelD.6 Page 6 of 17

onto any school property or to have any contact with any school district employee,
parent, or student.

22. Evidently, a Facebook friend listed on Mr. Thompson’s Facebook
account, who was a former colleague at another school (Central Valley High
School), received the post and that person then disseminated a screenshot of Mr.
Thompson’s post without his prior knowledge or consent to other people.

23. Mr. Thompson did not send this private political post to any
administrator, employee, parent or student at Evergreen Middle School.

24. Instead, the former Facebook friend and former colleague Megan
McMurtrey, now counselor at Ridgeline High School, leaked or sent this post to
another employee and her sister Christy Swan, now principal at Chester Elementary
at Defendant School District, who then in turn forwarded it to Sasha Deyarmin,
Principal at Pondrosa Elementary at Defendant School District, who then in turn
forwarded it to Brandon Deyarmin, Assistant Principal at University High School
at Defendant School District, who then in turn forwarded it to Defendant, Ben
Small, the Superintendent of School District.

25. What immediately occurred next was a vicious attack and character
assassination of Mr. Thompson and his reputation, as well as an attack on the First
Amendment to the United States Constitution and the right of a citizen to express

protected political speech and expression on a matter of public concern.

COMPLAINT - 6

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1 filed 08/23/21 PagelD.7 Page 7 of 17

26. About a half hour after Defendant, Ben Small, received the post,
Mr. Thompson was summarily put on administrative leave based upon a small
handful of unidentified people who somehow were personally offended by
Mr. Thompson’s purely private political post, including Defendant, Ben Small.

27. The Defendant, School District, has refused to identify any student,
parent or co-worker at Evergreen Middle School who was somehow offended by
the political statement.

28. The Defendant, School District, refused to identify the individual at the
time who initially made the complaint or submitted Mr. Thompson’s private
Facebook posting to the district.

29. The Defendant, School District, persisted in its persecution of
Mr. Thompson by placing him on paid administrative leave for the entire school
year.

30. The Defendant, School District, refused to grant permission to
Mr. Thompson to come on to school grounds, with the only exception to get the
Covid shots.

31. The Defendant, School District, and Defendant, Ben Small, prohibited
Mr. Thompson from having any contact or to speak with any administrators,
employees, parents or students of the district even though he would see them out in

public settings in the community effectively casting him as a pariah.

COMPLAINT - 7

 
10

11

Iz

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1 filed 08/23/21 PagelD.8 Page 8 of 17

32. Nine months after Defendant, School District, began its persecution and
destruction of his reputation for exercising his First Amendment right to political
speech and expression, Mr. Thompson was advised by Defendant, Ben Small, by
an email copy of a letter that he was being demoted as assistant principal to a
teaching position on May 17, 2021.

33. Mr. Thompson timely appealed pursuant to RCW 28A.405.230
Defendant, Ben Small’s, decision to Defendant, School District’s, Board of
Education and individual Defendants and school board members/directors Long,
Reneau, Clark, Dingus, and McMullen.

34. Mr. Thompson met with the individual Defendants and Board
Members/Directors of Defendant School District on June 14, 2021, online in
executive session during a regularly scheduled school board meeting.
Mr. Thompson made it clear in executive session that the posts were protected First
Amendment speech.

35. The Defendant, Board of Education, and the individual Defendants and
members/directors affirmed and effectively upheld the decision of Defendant, Ben
Small, to demote Mr. Thompson from an assistant principal to a classroom teacher
on June 16, 2021, by memorializing a letter to Mr. Thompson of their decision thus

triggering this legal action.

COMPLAINT - 8

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1 filed 08/23/21 PagelD.9 Page 9 of 17

36. As aresult of the actions taken against him, Mr. Thompson has suffered
and will continue to suffer substantial damages, including loss of income and
employment benefits, loss of reputation, and personal humiliation and emotional
distress, among other things.

Count One First Amendment Retaliation and Violation of Mr. Thompson's
First Amended Constitutional Rights - 42 U.S.C. § 1983

37. Mr. Thompson re-alleges paragraphs | through 36 as if fully stated
herein.

38. Mr. Thompson enjoys the right to Freedom of Speech as protected by the
First Amendment to the United States Constitution.

39. At all relevant times, Mr. Thompson was engaged in constitutionally
protected speech when he posted on August 17, 2020, a purely political and private
post on his Facebook account which undeniably addressed matters of public
concern after watching the Democratic National Convention.

40. The First Amendment prohibits public officials from subjecting a public
employee to retaliatory actions. Hartman v. Moore, 547 U.S. 250, 256 (2006).

41. Public employees do not surrender their First Amendment rights merely

because of their employment status. Garcetti v. Ceballos, 547 U.S. 410, 417 (2006).

COMPLAINT - 9

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1_ filed 08/23/21 PagelD.10 Page 10 of 17

42. Courts follow a five-step analysis to determine whether a government
employer impermissibly retaliates against or punishes a public employee’s
protected speech. The elements are as follows:

a. Whether the Plaintiff spoke on a matter of public concern;

b. Whether the Plaintiff spoke as a private citizen or public employee;

c. Whether the Plaintiff's protected speech was a substantial or motivating
factor in the adverse employment action;

d. Whether the state had an adequate justification for treating the employee
differently from other members of the general public; and

e. Whether the state would have taken the adverse action even absent the
protected speech.

Robinson v. York, 566 F.3d 817, 822 (9" Cir. 2009).

43. Where the Plaintiff satisfies the first three (3) elements, the burden shifts
to the employer to establish or prove the government had adequate justification for
treating the employee differently, and whether the state would have taken the
adverse employment action even absent the protected speech. Robinson, 566 F.3d
at 822.

44. Under the elements set out above, the Defendants violated

Mr. Thompson’s First Amendment free speech rights.

COMPLAINT - 10

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1_ filed 08/23/21 PagelD.11 Page 11 of 17

45. Defendant, Ben Small, acting under color of Washington law, deprived
Mr. Thompson of his rights under the First Amendment to the United States
Constitution when he placed Mr. Thompson on administrative leave and notified
Mr. Thompson that he was reassigning him and effectively demoting him from a
position as assistant principal to teacher.

46. Defendants, Long, Reneau, Clark, Dingus and McMullen, acting under
color of Washington law, deprived Mr. Thompson of his rights under the First
Amendment to the United States Constitution when they voted to affirm and
effectively upheld the decision of Defendant, Ben Small, to demote Mr. Thompson.

47. Defendant, School District’s Board of Education, Defendants, Long,
Reneau, Clark, Dingus and McMullen, had authority to set policy for Defendant,
School District, and did set policy for Defendant School District when they voted
to affirm and upheld the decision to demote Mr Thompson on June 16, 2021.

48. Mr. Thompson’s protected speech was a substantial or motivating factor
in Defendants’ decision to demote Mr. Thompson from an assistant principal to a
teacher. But for Mr. Thompson’s protected speech he would not have been demoted
and disciplined.

49. As a direct and proximate result of Defendants’ violation of
Mr. Thompson’s constitutional rights, Mr. Thompson has suffered a loss of income

and employment benefits, loss of reputation, personal humiliation and emotional

COMPLAINT - 11

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1_ filed 08/23/21 PagelD.12 Page 12 of 17

distress, among other injuries and damages allowed under the law, including but not
limited to, 42 U.S.C. § 1983.
Count Two — Injunctive Relief

50. Mr. Thompson re-alleges paragraphs 1 through 49 as if fully stated
herein.

51. The conduct of Defendants, as set forth above, violates the First
Amendment to the United States Constitution and entitles Mr. Thompson to
damages and all remedies under 42 U.S.C. § 1983.

52. If Defendants' conduct and retaliation against Mr. Thompson is allowed
to continue, then Mr. Thompson will suffer irreparable harm.

53. Based upon the conduct and allegations set forth above, it is highly likely
that Mr. Thompson will prevail on the merits.

54. Based upon the conduct and allegations set forth and described in detail
above, the balance of equities tips in Mr. Thompson's favor therefore justifying
issuance of an injunction, preliminary injunction, and temporary restraining order.

55. Based upon the conduct and allegations set forth and described above,
the issuance of injunctive relief is in the public interest.

56. Based on the conduct and allegations set forth and described in detail
above, Mr. Thompson is entitled to injunctive relief in the form of a permanent

injunction, preliminary injunction, and a temporary restraining order restraining and

COMPLAINT - 12

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1_ filed 08/23/21 PagelD.13 Page 13 of 17

prohibiting further retaliation, discipline, and other actions against Mr. Thompson
in violation of his First Amendment Constitutional rights and an order or judgment
in Mr. Thompson's favor reinstating him to his prior job or position of assistant
principal at Evergreen Middle School.

WHEREFORE, Mr. Thompson respectfully requests the Court enter
judgment in his favor and against Defendants, jointly and severally, as follows: (1)
an award of compensatory and special damages in an amount to be determined at
trial; (2) an award of punitive damages against Defendants Small, Long, Reneau,
Clark, Dingus, and McMullen in an amount to be determined at trial; (3) an award
of reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; (4) For a
permanent injunction, preliminary injunction and temporary restraining order
restoring and reinstating Mr. Thompson to the position of Assistant Principal at
Evergreen Middle School and further precluding and preventing Defendants from
retaliating, disciplining, and taking other actions against Mr. Thompson in violation
of his First Amendment rights under the United States Constitution; and all other
such relief that the Court deems just and proper.

Jury Demand

A jury trial is hereby requested.

COMPLAINT - 13

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:21-cv-00252-SAB ECFNo.1_ filed 08/23/21 PagelD.14 Page 14 of 17

COMPLAINT - 14

pt

DATED this //2 day of August, 2021

MICHAEL LOVE LAW, PLLC

NY. 2, —
Michael B. Love, WSBA No. 20529
FELTMAN YD

Lub Ae

Robert F. Greer, WSBA No. {5619
Attorneys for Plaintiff

   

 
Case 2:21-cv-00252-SAB ECFNo.1_ filed 08/23/21 PagelD.15 Page 15 of 17

APPENDIX A
Vr

 

Case 2:21-cv-00252-SAB ECFNo.1_ filed 08/23/21 PagelD.16 Page 16 of 17

 

Demtard convention opens and the only facts spoken
were the names. Lie after lie. The fact checkers
could retire on Michelle Obama's rant alone. What s
hateful racists bitch. If you need to lie to try and win
you are just shit. If you beileve them you are even

worse. Wake the fuck up America. You are being
olayed by a fake media, athieats and performers (vho

are really clueless and flyers witn pedophile man)
and the former DNC, now just the little bitch of
Marxist BLM, Antifa, and Soroas socialist. You are
missing out on a great country and the rest of us are
sick and tired of your act and going to take you fo the
woodshed for a proper education. May God help you
to pull your heads out of your asses So we will not
have too. Time for the red tide. Lets see how long
until the FB liberal defenders take this one down,

Go 6 Comments

fF oe. _. oe | .
io Like (J Comment l! Send
Case 2:21-cv-00252-SAB ECFNo.1_ filed 08/23/21 PagelD.17 Page 17 of 17

8:09 AT&T Fix allt 95% Es

< £ Q & <<:

Demtard convention opens and the
only facts spoken were the names.
Lie after lie. The fact checkers could
retire on Michelle Obama's rant
alone. If you need to lie to try and
win you are just shit. If you believe
them you are even worse. Wake the
T@#k up America. You are being
played by a fake media, athlete and
performers (who are really clueless
and fly with pedophile man) and the
former DNC, now just the little
puppet Marxist BLM, Antifa, and
Soroas socialist. You are missing
out on a great country and the rest
of us are sick and tired of your act
and going to take you to the
woodshed for a proper education.
May God help you to pull your heads
out of your asses. Time for the red
tide wave. Lets see how long until
the FB liberal defenders take this

one down.
